                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI`I

                                )
CHAD BARRY BARNES,              )
                                )
           Plaintiff,           )
                                )
     v.                         )
                                )
SEA HAWAI`I RAFTING, LLC;       )
et al.                          )       Civ. No. 13-00002 ACK-WRP
                                )
           Defendants.          )
                                )

           ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD NOT BE
                IMPOSED ON ATTORNEY JAY L. FRIEDHEIM

           At the Court’s hearing on December 20, 2019, the Court

notified Attorney Jay L. Friedheim that the Court felt that it

was necessary to express its concern and disappointment with

Plaintiff’s counsel Attorney Friedheim.       The Court stated that

notwithstanding the Court having issued a show cause order

(considering the imposition of enhanced sanctions against

Defendants Kris Henry and Aloha Ocean Excursions) and having

granted an extension of time for Plaintiff to respond, Attorney

Friedheim filed a rambling brief with his not uncommon impudent

and insolent remarks regarding this Court.      The Court continued

that it believed Attorney Friedheim would concur that such

conduct was not becoming for an attorney practicing in federal

court.    The Court then declared that it had been overly lenient

with Attorney Friedheim’s behavior to date—but, that from now on,


                                - 1 -
the Court would no longer tolerate such improper behavior and

Attorney Friedheim is put on notice that such continued actions

will be sanctioned.   The Court went on to detail the specific

contentious remarks made in Attorney Friedheim’s response.

          Notwithstanding the foregoing notice to Attorney

Friedheim, on May 28, 2021, Attorney Friedheim filed Plaintiff

Barnes’s First Motion for Sanctions Against Defendants Henry and

AOE, ECF No. 836 (the “Plaintiff’s Motion for Sanctions”) which

appears to warrant the Court’s consideration of sanctions against

Attorney Friedheim.   The Court will now point to such statements

in Plaintiff’s Motion for Sanctions:

          First, Attorney Friedheim began the Plaintiff’s Motion

for Sanctions stating:

          I have been reluctant to address the Court
          because of the Court’s 12/20/2019 EP: Order to
          Show Cause hearing regarding Sanctions [Docket
          619] where there the Court put on the record
          that it will no longer allow the continuance
          of Mr. Friedheim’s behavior in and towards the
          Court. The Court reminded Mr. Friedheim that
          if the behavior continued, he         may be
          sanctioned.

Pl.’s Mot. for Sanctions at 4.     Yet Attorney Friedheim then

disingenuously and sarcastically went on to say:

          So, I would like to carefully bring this to
          the Court’s attention without indicating that
          the Court knew all along that Defendant Henry
          would ignore the Court’s Order and that he
          could rely upon the Court’s lack of commitment
          to enforce any meaningful sanctions against
          Defendant    Henry    who   has    used    his

                                 - 2 -
            constitutional right to declare bankruptcy to
            get out of paying Plaintiff maintenance and
            cure.

Id. at 4.

            The second statement which the Court feels may warrant

sanctions reads:     “After the Court magnanimously granted

Defendant Henry’s request to lower his sanctions payment to

$500.00 per month in [Docket 819], filed on 12/28/2020 Order

Regarding Payment of Enhanced Sanctions, as a New Year’s gift,

Defendant Henry made one $500.00 payment and no other payments.”

Id.

            The relevant third statement by Attorney Friedheim in

Plaintiff’s Motion for Sanctions reads:        “The Court also

graciously gave its blessing for Defendant Henry to use the

permit to earn a living while he passes the time awaiting the

recent lunar eclipse.”     Id. at 5.

            Courts have inherent power to levy sanctions.        Fink v.

Gomez, 239 F.3d 989, 991 (9th Cir. 2001) (citing Roadway

Express, Inc. v. Piper, 447 U.S. 752, 766, 100 S. Ct. 2455, 65

L. Ed. 2d 288 (1980)).     The inherent power to sanction “extends

to a full range of litigation abuses.”        Id. (citing Chambers v.

NASCO, Inc., 501 U.S. 32, 46–47, 111 S. Ct. 2123, 115 L. Ed. 2d

27 (1991)).   Courts have the “inherent authority to impose

sanctions for bad faith, which includes a broad range of

improper conduct.”     Id. at 992.     A court’s power to sanction

                                 - 3 -
attorneys for violations of local rules and to rein in abusive

conduct is both inherent and legislatively derived from

the court’s authority to promulgate rules.   Zambrano v. City of

Tustin, 885 F.2d 1473, 1478–79 (9th Cir. 1989); Ready Transp.,

Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).

These “[i]nherent powers derive from the absolute need of a

trial judge to maintain order and preserve the dignity of the

court.”   Zambrano, 885 F.2d at 1478.

          Sanctions based on a court’s inherent authority allow

for a sanction based on misleading or disrespectful filings,

without having to make a specific contempt finding and without

being limited to the Rule 11 bases for sanctions.    See Mercury

Serv., Inc. v. Allied Bank of Tex., 117 F.R.D. 147, 157–58 (C.D.

Cal. 1987), aff’d, 907 F.2d 154 (9th Cir. 1990).    “Before a

trial court can sanction a miscreant attorney, a finding of bad

faith is typically required.”   Baugh v. Astrue, No. CIV. 3:08-

1237-HU, 2011 WL 4738272, at *1 (D. Or. Oct. 5, 2011) (finding

bad faith and imposing sanctions based on counsel’s “offensive

and inappropriate” and “unprofessional and disrespectful”

remarks about the magistrate judge in the case).

          With those principles in mind, the Court sets a hearing

on this Order to Show Cause Whether Sanctions Should be Imposed

to be held on Thursday, August 5, 2021, at 11:00 a.m.     The Court

directs Attorney Friedheim to file a brief by Monday July 26,

                                - 4 -
2021, responding to this show cause Order whether he should be

subject to sanctions for his disrespectful and sarcastic remarks

toward this Court despite being warned against such conduct.


           IT IS SO ORDERED.

           DATED:    Honolulu, Hawai`i, July 6, 2021.




                                   ________________________________
                                   Alan C. Kay
                                   Sr. United States District Judge


Barnes v. Sea Hawaii Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
13-00002 ACK-RLP, Order to Show Cause Why Sanctions Should Not be Imposed on
Attorney Jay L. Friedheim




                                   - 5 -
